Case 2:18-cr-00063-GZS Document 404 Filed 07/11/19 Page 1 of 10                     PageID #: 1250



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

 UNITED STATES OF AMERICA )
                          )
 v.                       )                   CRIMINAL NO. 2:18-CR-63-GZS
                          )
 BRIAN J. BILODEAU        )
 BRIAN BILODEAU, LLC      )

    DEFENDANT BRIAN BILODEAU AND BRIAN BILODEAU, LLC’S MOTION TO
           DISMISS OR ENJOIN PROSECUTION PURSUANT TO THE
               ROHRABACHER-BLUMENAUER AMENDMENT

        NOW COMES Defendant, Brian Bilodeau and Brian Bilodeau, LLC, and moves to

 dismiss all counts against him in the Superseding Indictment, or to stay prosecution and enjoin

 the Government from continuing prosecution of him until permitted by the spending provisions

 of the Consolidated Appropriations Act. In support thereof, Defendant states as follows:

        l.      The Government is prosecuting Defendants for actions they took that are in

 compliance with the Maine Medical Use of Marijuana Act (hereafter “MMUMP”). This ​Motion

 to Dismiss or Enjoin directly challenges the initiation and continuation of the current prosecution

 under the separation-of-powers provisions of the United States Constitution.

        2.      In December 2014, as part of the Consolidated and Further Continuing

 Appropriations Act 2015, Congress passed the “Rohrabacher-Farr Amendment,” which prohibits

 the Department of Justice from using funds made available to it by the Act to "prevent [States

 which had legalized medical marijuana] from implementing their own State laws that authorize

 the use, distribution, possession, or cultivation of medical marijuana." 113 P.L. 235, § 538. The

 effectiveness of this section was extended by Congress as § 542 of the Consolidated

 Appropriations Act of 20l6 (114 P.L. 113) and § 537 of the Consolidated Appropriations Act
Case 2:18-cr-00063-GZS Document 404 Filed 07/11/19 Page 2 of 10                    PageID #: 1251



 2017 (115 P.L. 31). Section 537 of the Consolidated Appropriations Act is still in effect,

 renamed as the “Rohrabacher-Blumenauer Amendment,” pursuant to § 101(a)(2) of the

 Continuing Appropriations Act 2018 (115 P.L. 56).

         3.      This provision of the spending bills prevents the Department of Justice (hereafter

 “DOJ”) from prosecuting individuals for marijuana violations of the Controlled Substances Act

 if they are in compliance with state medical marijuana laws. ​United States v. Mclntosh​, 833 F.3d

 1163, 1176 (6th Cir. 2016).

         4.      By continuing the prosecution of Defendants here, the Government is expending

 funds to prevent Maine from implementing and enforcing its own laws that authorize the use,

 distribution,   possession,   or cultivation   of medical     marijuana, in contravention of

 Rohrabacher-Blumenauer.

         5.      Defendant Bilodeau is a medical marijuana caregiver. Mr. Bilodeau has been a

 caregiver throughout the entirety of the Government’s investigation and prosecution of his cases.

 Mr. Bilodeau maintains that he was in compliance with MMUMP. He is therefore entitled to a

 hearing on the issue of his compliance with such laws under ​United States v. Mclntosh​, 833 F.3d

 1163,1179 (9th Cir. 2016). If he is found to have been in compliance with Maine's medical

 marijuana laws, the Government should be enjoined from expending further funds on his

 prosecution pursuant to the Rohrabacher-Blumenauer Amendment and the case against him

 should be dismissed.

         WHEREFORE, Defendants respectfully requests this Honorable Court hold a hearing on

 the issue of their compliance with the MMUMP in order to determine if the Government should




                                                 2
Case 2:18-cr-00063-GZS Document 404 Filed 07/11/19 Page 3 of 10                     PageID #: 1252



 be enjoined from continuing this prosecution under the Rohrabacher-Blumenauer Amendment to

 the Consolidated Appropriations Act and/or whether the case should be dismissed outright.

                                     MEMORANDUM OF LAW

                                         INTRODUCTION

        A green wave of marijuana entrepreneurship and industry is spreading across the United

 States, while the federal government acts like a millstone around the neck of the cannabis

 industry.   With political will failing, even among Republican opponents, there is a strong

 movement to fully decriminalize marijuana at the federal level, or at least to prevent the federal

 government from interfering with states that have passed their own marijuana laws. The

 prosecution of Brian Bilodeau flies in the face of not only this movement at large, but it also

 rebukes current restrictions which prevent the investigation and prosecution of the case at bar.

 I.     HISTORY OF THE ROHRABACHER-FARR AMENDMENT

        As     described    above,     for   several    years,    the    Rohrabacher-Farr      (later

 Rohrabacher-Blumenauer) Amendments have prevented the very actions taken by the

 government here. To wit:

       None of the funds made available in this Act to the Department of Justice may be
       used, with respect to the States of...Maine...to prevent such States from
       implementing their own State laws that authorize the use, distribution, possession,
       or cultivation of medical marijuana.

 Consolidated Appropriations Act 2016, Pub. L. No. 114-113, 114 Cong. (2015).

        The bill was signed into law the same day it passed by President Barack Obama. This

 amendment, then known as the “Rohrabacher-Farr Amendment,” completely restricted the

 Department of Justice’s ability to use federal funds to prosecute violations of the Controlled

 Substances Act in states that had decriminalized medical marijuana.



                                                  3
Case 2:18-cr-00063-GZS Document 404 Filed 07/11/19 Page 4 of 10                               PageID #: 1253



         The Congressional debate over this spending bill reflected the tension between the

 Controlled Substances Act and state’s rights. The purpose of the bill, as expressed in the debate,

 was clearly to require the Federal Government take a hands-off approach related to medical

 marijuana. California Representative Sam Farr noted1:

         This is essentially saying, look, if you are following State law, you are a legal
         resident doing your business under State law, the Feds just can’t come in and bust
         you and bust the doctors and bust the patient. It is more than half the States. So
         you don’t have to have any opinion about the value of marijuana. This doesn’t
         change any laws. This doesn’t affect one law, just lists the States that have already
         legalized it only for medical purposes, only medical purposes, and says, Federal
         Government, in those States, in those places, you can’t bust people. It seems to
         me a practical, reasonable amendment in this time and age.

         This commonsense spending bill was designed to provide some assurance for medical

 marijuana patients and caregivers. As Congresswoman Dina Titus observed:

         Mr. Chair, for the District of Columbia and 22 States, including Nevada, with
         laws in place allowing the legal use of some form of marijuana for medical
         purposes, this commonsense amendment simply ensures that patients do not have
         to live in fear when following the laws of their States and the recommendations of
         their doctors. Physicians in those States will not be prosecuted for prescribing the
         substance, and local businesses will not be shut down for dispensing the same.“

         The issue of state’s rights was the essence of this debate. As Congressman Paul Broun

 observed, “this is a state’s rights, states’ power issue, because many States across the country –

 in fact, my own State of Georgia, is considering allowing medical use under the direction of a

 physician. This is a states’ rights, Tenth Amendment issue. We need to reserve the states’ powers

 under the Constitution.” In fact, Congress did just that, by passing the “Rohrabacher-Farr

 Amendment,”         which,       in    future      spending       bill    amendments,         became          the




 1
  The quotations of the Congressional debate expressed herein are drawn from the H4983 Congressional Record,
 found at: ​http://www.gpo.gov/fdsys/pkg/CREC-2014-05-29/pdf/CREC-2014-05-29-pt1-PgH4968-2.pdf.



                                                       4
Case 2:18-cr-00063-GZS Document 404 Filed 07/11/19 Page 5 of 10                               PageID #: 1254



 “Rohrabacher-Blumenauer Amendment” (referred to hereafter collectively as the “Rohrabacher

 Amendments”).

         The transition between the Barack Obama presidency and the Donald Trump presidency

 did not change the inclusion of this spending provision. On May 5, 2017, President Donald

 Trump signed into law a spending bill, which included the Rohrabacher Amendment. President

 Donald Trump filed a signing statement with the bill, indicating:

                  Division B, section 537 provides that the Department of Justice may not
                  use any funds to prevent implementation of medical marijuana laws by
                  various States and territories. I will treat this provision consistently with
                  my constitutional responsibility to take care that the laws be faithfully
                  executed2.

         The Rohrabacher Amendments have been passed several times since President Trump’s

 first authorization, and remain law to this day.                These Amendments entirely restrict the

 investigation and prosecution of Brian Bilodeau.

         Just    a     few     weeks        ago,   the       House    of   Representatives       passed     the

 Blumenauer-McClintock-Norton Amendment3.                    This amendment expanded the reach of the

 Rohrabacher         Amendments        to     include        adult   use    cannabis.          Whether       the

 Blumenauer-McClintock-Norton Amendment will pass the Senate is as yet unknown.

 II.  BRIAN BILODEAU IS A MEDICAL MARIJUANA CAREGIVER WHO IS
 PROTECTED UNDER THE ROHRABACHER AMENDMENTS

         Mr. Bilodeau has been a medical marijuana caregiver with the State of Maine since

 January 27, 2016. The Government was aware of the same during its investigation. ​Affidavit of

 Barry Kelly,​ January 24, 2018, paragraph 21(c). ​The Government even obtained Mr. Bilodeau’s


 2
   https://www.whitehouse.gov/briefings-statements/statement-president-donald-j-trump-signing-h-r-244-law/
 3
  https://www.forbes.com/sites/tomangell/2019/06/20/congress-votes-to-block-feds-from-enforcing-marijuana-laws-i
 n-legal-states/#182ac94b4b62



                                                         5
Case 2:18-cr-00063-GZS Document 404 Filed 07/11/19 Page 6 of 10                                  PageID #: 1255



 medical marijuana license application with the City of Lewiston to operate as a caregiver as of

 January 27, 2016. It was apparent to the Government that Mr. Bilodeau had operated as a

 caregiver for a period of two years prior to the search and seizure here.

         On February 26, 2018, SA Barry Kelly applied for and received search warrants to search

 72 Danville Corner Road, Auburn, Maine (Mr. Bilodeau’s residence, hereafter “72 Danville”)

 and 230 Merrow Road, Auburn, Maine (a warehouse the Government associates with Mr.

 Bilodeau, hereafter “230 Merrow”).

         On February 27, 2018, the search warrants were executed. Marijuana was allegedly

 seized from Mr. Bilodeau’s residence. Marijuana plants were seized from 230 Merrow Road4.

 At all times, Mr. Bilodeau was in compliance with the MMUMP.

         The MMUMP authorizes licensed caregivers to cultivate and possess marijuana for their

 patients. Compliance specialists, through the Maine Sheriff’s Association, provide inspections

 and regulatory compliance of caregivers for the Maine Department of Health and Human

 Services.

         On January 10, 2018, the month prior to the search and seizure here, Maine Sheriffs

 Association Compliance Specialists Matthew A. Clark and Mark Desjardin conducted a site

 inspection of 586 Lewiston Junction Road, Lewiston, Maine. This inspection focused on the

 medical marijuana grow of Brian Bilodeau. The inspection revealed that Mr. Bilodeau was

 compliant with the MMUMP, and he was permitted to continue with his caregiver operation.

 There was no indication from Compliance Specialists Clark and Desjardin that Mr. Bilodeau was

 out of compliance with marijuana, plant, size, or amount of marijuana.



 4
  Presumably, the Government is claiming that those plants belonged to Mr. Bilodeau, even though that is not the
 case.


                                                         6
Case 2:18-cr-00063-GZS Document 404 Filed 07/11/19 Page 7 of 10                                  PageID #: 1256



           The marijuana seized at 72 Danville on February 27, 2018 was the same marijuana

 inspected and approved on January 19, 2018 by Compliance Specialists Clark and Desjardin. At

 all times within the instant offense, Brian Bilodeau operated with the authority and consent of

 Maine regulatory authorities.

           Moreover, it is notable that the Government Agents deliberately ignored the MMUMP

 when executing their warrants. ​The Government was aware that the Rohrabacher Amendments

 protected caregivers like Mr. Bilodeau, and they purposefully ignored them5. ​See Affidavit of SA

 Barry Kelly,​ January 24, 2018, fn 6. Further, the Government Agents could have easily reached

 out to the Maine Department of Health and Human Services (who administers the MMUMP) for

 a determination as to whether or not Mr. Bilodeau was in compliance with the MMUMP. They

 chose not to because they wanted to ignore the Rohrabacher Amendments.

           Maine medical marijauna expert witness, Hillary Lister, was employed by Mr. Bilodeau

 to review the evidence seized from 72 Danville and 230 Merrow. The DEA destroyed all

 evidence seized, except for samples. Ms. Lister’s Declaration is attached to Mr. Bilodeau’s

 Motion to Dismiss for Destruction of Evidence (Doc. No. 402) and is incorporated by reference

 herein.    Ms. Lister’s opinion is that it cannot be established that Mr. Bilodeau was out of

 compliance with the MMUMP based on her review of the un-destroyed marijuana evidence, the

 DHHS inspection records, and the discovery. ​See e.g. Declaration of Hillary Lister, ​(Doc. No.

 402-1 at ¶¶ 70, 74, 78, 82, 83, 85, 88 and 89.




 5
  The Government will claim that co-defendants like Timmy Bellmore and Richard Daniels were ineligible for the
 program and that the Rorhabacher Amendments did not apply to them. That is not the case for Mr. Bilodeau who
 was qualified and compliant with the MMUMP. Additionally, the Government was well aware that Mr. Bilodeau
 had not been involved with Bellmore or Daniels for approximately 6-8 months prior to the execution of the search
 warrants.


                                                         7
Case 2:18-cr-00063-GZS Document 404 Filed 07/11/19 Page 8 of 10                   PageID #: 1257



 III. THE ROHRABACHER AMENDMENTS HAVE BEEN INTERPRETED TO
 PREVENT PROSECUTIONS SUCH AS THE ONE AT BAR, AND THE PROSECUTION
 AGAINST MR. BILODEAU SHOULD BE SIMILARLY ENJOINED OR THE CASE
 DISMISSED

        Neither the Supreme Court of the United States, nor the First Circuit, have address the

 arguments made in the Motion at bar. Decisional law from other courts is available, however.

        In August 2016, the Ninth Circuit upheld the constitutionality of the Rohrabacher

 Amendments. ​United States v. McIntosh,​ 833 F.3d 1163 (9th Cir. 2016). The ​McIntosh Court

 determined that the Rohrabacher Amendments prevented the Department of Justice from

 spending funds for the prosecution of individuals who engaged in conduct permitted by the state

 medical marijuana laws. ​Id​. at 1177.

        Pursuant to the Ninth Circuit holding in ​McIntosh​, an evidentiary hearing is required to

 establish if the complaining defendant is in compliance with the state medical marijuana

 program. ​Id.​ at 1168. As the USDC for the Eastern District of Michigan observed:

        The Court believes that an evidentiary hearing is appropriate here. The defendant
        is charged with growing and distributing marijuana, and he says that his activity
        was confined to the strictures of the MMMA. If the prosecution is allowed to
        spend money to secure the defendant's conviction, it conceivably will have
        violated section 542, which prohibits DOJ from spending funds from relevant
        appropriations acts for the prosecution of individuals who engaged in conduct
        permitted by the State Medical Marijuana Laws and who fully complied with such
        laws.

 United States v. Bally​, 17-20135, citations omitted.

        Brian Bilodeau is protected by the MMUMP under the Rohrabacher Amendments. As a

 result, the DOJ should be enjoined from spending funds relative to his continued prosecution or

 the case against him should be dismissed.




                                                  8
Case 2:18-cr-00063-GZS Document 404 Filed 07/11/19 Page 9 of 10                   PageID #: 1258



 IV. THE BURDEN OF PROVING MR. BILODEAU’S NON COMPLIANCE WITH THE
 MMUMP SHOULD BE ON THE GOVERNMENT

        McIntosh is silent as to who bears the burden of proof on a motion such as the one at bar.

 Mr. Bilodeau posits that the burden should be borne by the Government to establish that he was

 not in compliance with the MMUMP. While the moving party normally has the burden, the

 Government’s destruction of the marijuana evidence should factor into the calculus. Either the

 Government intentionally robbed the Defendant of his ability to establish compliance with the

 MMUMP or they recklessly did the same. When the Government has destroyed the evidence that

 the Defendant could use to establish his compliance with the MMUMP, the burden should be on

 the Government to establish non-compliance.

                                         CONCLUSION

        The Government should not be permitted to pick and choose which laws it will abide or

 enforce and which it will ignore. Further action prosecuting Mr. Bilodeau must be enjoined until

 such a prosecution is permitted by the spending provisions of the Consolidated Appropriations

 Act, or this Court should dismiss the charges against Mr. Bilodeau.

        WHEREFORE, based on the foregoing, Defendants respectfully requests that this

 Honorable Court grant their Motion.

        Dated this 11th day of July, 2019 at Portland, Maine.

                                       Respectfully submitted,
                                       ZERILLO LAW FIRM, LLC

                                       /s/ Timothy E. Zerillo
                                       Attorney for Brian Bilodeau
                                       1250 Forest Ave, Ste 3A
                                       Portland, ME 04103
                                       207.228.1139
                                       tim@zerillolaw.com



                                                 9
Case 2:18-cr-00063-GZS Document 404 Filed 07/11/19 Page 10 of 10               PageID #: 1259



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


 UNITED STATES OF AMERICA )
                          )
 v.                       )                  CRIMINAL NO. 2:18-CR-63-GZS
                          )
 BRIAN J. BILODEAU        )
 BRIAN BILODEAU, LLC      )

                                CERTIFICATE OF SERVICE

         I, Timothy Zerillo, hereby certify that I have caused the above ​Motion to Dismiss or
 Enjoin Prosecution Pursuant to the Rohrabacher-Blumenauer Amendment ​to be electronically
 filed with the Clerk of Court using the CM/ECF system which will send notification of such
 filing(s) to all counsel of record.

        Dated this 11th day of July, 2019 at Portland, Maine.

                                     Respectfully submitted,
                                     ZERILLO LAW FIRM, LLC

                                     /s/ Timothy E. Zerillo
                                     Attorney for Brian Bilodeau
                                     1250 Forest Ave, Ste 3A
                                     Portland, ME 04103
                                     207.228.1139
                                     tim@zerillolaw.com




                                               10
